Citation Nr: 0608258	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05- 20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the service-connected disability of diabetes 
mellitus type II.

2.  Entitlement to service connection for erectile 
dysfunction as secondary to the service-connected disability 
of diabetes mellitus type II.


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1961 until June 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran's 
hypertension is causally related to active service or to his 
service-connected diabetes mellitus type II.

2.  The competent evidence does not show that the veteran's 
erectile disfunction is causally related to active service or 
to his service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of 
the veteran's service-connected diabetes mellitus type II and 
was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).

1.  Erectile dysfunction is not proximately due to or the 
result of the veteran's service-connected diabetes mellitus 
type II and was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an April 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant, and a May 2005 statement 
of the case.  The letter informed the appellant of what 
evidence was required to substantiate the claims on a direct 
incurrence basis, and of his and VA's respective duties for 
obtaining evidence.  The statement of the case provided the 
criteria for establishing a secondary service connection 
claim.  Such notice did not inform the veteran as to the 
rating criteria for hypertension or erectile dysfunction, nor 
did it apprise the veteran as to the law pertaining to 
effective dates.  However, because the instant decision 
denies the veteran's service connection claims, no disability 
evaluation or effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the May 2005 Statement of 
the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 14 Vet. App. 412 (2004).  However, in the 
present case, the veteran's claim was initially denied prior 
to provision of complete VCAA notice.  

Because complete VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication denying the claims, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the complete notice provided to the veteran was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to him.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post service treatment and examination.  Moreover, 
the claims file contains the veteran's own statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and arteriosclerosis, to include hypertension, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R.§§ 3.307, 3.309 (2005).

Analysis

I.  Service connection for hypertension as secondary to 
diabetes mellitus II.  

The veteran's claims file shows the veteran received the 
Vietnam Service Medal, which demonstrates the veteran served 
in Vietnam.  The veteran is claiming entitlement to service 
connection for hypertension.  At the outset, the Board has 
considered whether presumptive service connection is 
warranted in the instant case.  In this vein, the Board notes 
that the veteran is presumed to have been exposed to an 
herbicide agent during active service in the Republic of 
Vietnam.   See 38 C.F.R. § 3.307(a).  Nevertheless, 
presumptive service connection is not warranted on this basis 
because hypertension is not among the diseases listed under 
38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure.  Furthermore, there is no competent evidence to 
otherwise show that the veteran's currently diagnosed 
hypertension is related to in-service herbicide exposure, as 
would be permissible under Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

The Board has also considered whether presumptive service 
connection for hypertension as a chronic disease is warranted 
in the instant case.  Under 38 C.F.R. § 3.309(a), 
arteriosclerosis, to include hypertension, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest or aggravated to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (2005).  
Here, the competent evidence fails to demonstrate any 
cardiovascular disability within the applicable presumptive 
period.  Therefore, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, 
private medical records from 1999 and an August 2003 VA 
examination contain a diagnosis of hypertension.  Based on 
this evidence, the Board finds a current disability and the 
first element of a service connection claim is therefore 
satisfied.  However, as will be discussed below, the 
remaining criteria necessary to establish service connection 
claim have not been met.  

A review of the service medical records does not reflect any 
complaints or treatment relating to a cardiovascular 
disability.  Indeed, both the veteran's May 1961 enlistment 
examination and his February 1968 separation examination 
reflect normal findings.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the veteran's current 
hypertension is causally related to active service, for the 
reasons discussed below.

The post-service records do reveal complaints and treatment 
for hypertension, as previously discussed.  However, such 
complaints did not arise any time proximate to the veteran's 
discharge from service.  Indeed, the veteran's August 2003 VA 
examination stated the veteran's hypertension was diagnosed 
when the veteran was 42, approximately 16 years after 
separation from the Air Force.  Moreover, there is no 
competent medical evidence causally relating the veteran's 
hypertension to active service.  As such, a grant of direct 
service connection is not appropriate here.  

The Board has also considered whether the veteran's 
hypertension is secondary to his service-connected diabetes 
mellitus II.  Again, service connection may be established 
for disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  

The evidence of record does not support a grant of secondary 
service connection.  Indeed, an August 2003 VA examination 
report contains information suggesting the opposite.  The VA 
examiner noted that the veteran's hypertension was first 
diagnosed in approximately 1984.  The veteran was not 
diagnosed with diabetes mellitus type II until October 1999.

The August 2003 VA opinion was issued following a thorough 
objective examination of the veteran and a review of the 
claims file.  Also, the VA opinion is consistent with the 
medical evidence of record.  For these reasons, his opinion 
is found to be highly probative.  Further, the Board has 
carefully considered the private medical opinion of A.D., 
M.D., dated in March 2004, which was used in support of the 
appellant's claim of a correlation between the veteran's 
diabetes mellitus type II and subsequent diagnosis of 
hypertension.  The treating physician A.D., M.D., stated that 
it was his belief that the veteran's hypertension was related 
to his diabetes.  In support of this contention, the treating 
physician stated that hypertension is very commonly 
associated with diabetes.  However, the Board is inclined to 
place less probative value on this opinion because it is not 
clear that the physician considered the existence of the 
veteran's hypertension prior to the diabetes diagnosis.  
Because the veteran's hypertension predates his diabetes 
diagnosis by years, the opinion of the veteran's private 
physician is therefore less probative than the VA opinion.  
As explained above, the VA opinion does not support the 
veteran's contention that his hypertension resulted from his 
service-connected diabetes mellitus type II.  

In contrast to the medical opinion of A.D., M.D., the VA 
examiner in August 2003 acknowledged the veteran's 
hypertension was first diagnosed at age 42 and that his 
diabetes was diagnosed at age 55.  Therefore the Board finds 
the August 2003 VA examination to be more probative than the 
opinion of A.D., M.D. because it reflects that the diagnosis 
of hypertension predates the diagnosis of diabetes by 
approximately 13 years.

Furthermore, the Board has considered the veteran's 
contention that his diabetes mellitus existed prior to 
October 1999.  However, as previously discussed, there is no 
competent evidence of record showing that the veteran's 
diabetes mellitus arose before October 1999.  The veteran 
himself has expressed such belief, but his opinion is not 
probative on such medical matters.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, the competent evidence fails to show that the 
veteran's current hypertension is attributable to active 
service or to his service-connected diabetes mellitus type 
II.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Service connection for erectile dysfunction as secondary 
to diabetes mellitus II

As with the analysis above, the Board must evaluate whether 
the competent evidence demonstrates a current disability.  In 
the present case, an August 2003 VA examination contains a 
diagnosis of erectile dysfunction.  Based on this evidence, 
the Board finds a current disability and the first element of 
a service connection claim is therefore satisfied

A review of the service medical records does not reflect any 
complaints or treatment relating to erectile dysfunction.  
Both the veteran's May 1961 enlistment examination and his 
February 1968 separation examination reflect normal findings.  
The Board does acknowledge that the veteran's service medical 
records do reveal bleeding from a penile lesion in May 1968.  
However, the veteran's service medical records do not 
demonstrate that the veteran complained of erectile 
dysfunction while in service.  Therefore, a review of the 
post-service evidence does not lead to the conclusion that 
the veteran's current erectile dysfunction is causally 
related to active service, for the reasons discussed below.

The post-service records do reveal complaints and treatment 
for erectile dysfunction, as previously discussed.  The 
veteran's August 2003 VA examination stated the veteran's 
erectile dysfunction began 12 years prior to the examination, 
approximately 23 years after separation from the Air Force.  
Moreover, there is no competent medical evidence causally 
relating the veteran's erectile dysfunction to active 
service.  As such, a grant of direct service connection is 
not appropriate here because the veteran's erectile 
dysfunction is not connected to service.  

The Board has also considered whether the veteran's erectile 
dysfunction is secondary to his service-connected diabetes 
mellitus II.  Again, service connection may be established 
for disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  

In the present case, the evidence of record does not support 
such contention.  Indeed, the VA examiner noted that the 
veteran's wife stated the veteran's erectile dysfunction 
started in approximately 1991.  The veteran did not seek 
treatment for erectile dysfunction until he sought treatment 
for diabetes in the late 1990's.  In fact, the veteran was 
not diagnosed with diabetes mellitus type II until October 
1999.

An April 2004 addendum to the August 2003 VA examination 
conclusively stated that the veteran's erectile dysfunction 
was not likely related to his diabetes mellitus type II 
because the erectile dysfunction predates the onset of his 
diabetes by 12 years.  Because the VA examiner's April 2004 
addendum and  the August 2003 VA examination opinion were 
accompanied by a thorough objective examination of the 
veteran and a review of the claims file, the Board finds them 
to be highly probative.  Further, the Board has carefully 
considered the March 2004 private medical opinion of A.D., 
M.D. which was used in support of the appellant's claim of a 
correlation between the veteran's diabetes mellitus type II 
and diagnosis of erectile dysfunction.  However, the Board is 
inclined to place less probative value on this for the 
reasons stated above.  Because the veteran's erectile 
dysfunction predates his diabetes diagnosis by nearly fifteen 
years, the opinion of the veteran's private physician is 
therefore less probative than the VA opinion.  

Furthermore, the Board has considered the veteran's 
contention that his diabetes mellitus existed prior to 
October 1999.  However, as previously discussed, there is no 
competent evidence of record showing that the veteran's 
diabetes mellitus arose before October 1999.  The veteran 
himself has expressed such belief, but his opinion is not 
probative on such medical matters.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, the competent evidence fails to show that the 
veteran's current erectile dysfunction is attributable to 
active service or to his service-connected diabetes mellitus 
type II.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

Service connection for hypertension, to include as secondary 
to the service-connected disability of diabetes mellitus type 
II, is denied.

Service connection for erectile dysfunction, to include as 
secondary to the service-connected disability of diabetes 
mellitus type II, is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


